COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-203-CV

THE CITY OF EULESS, TEXAS                                           APPELLANT

                                             V.

BRYAN LEE MCMANUS                                                    APPELLEE

                                          ----------

           FROM THE 141 ST DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: GARDNER, WALKER, and MCCOY, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 10, 2008